


110 HR 4333 IH: To direct the Secretary of the Interior to allow for

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4333
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to allow for
		  prepayment of repayment contracts between the United States and the Uintah
		  Water Conservancy District.
	
	
		1.Prepayment of certain
			 repayment contracts between the united states and the uintah water conservancy
			 districtThe Secretary shall
			 allow for prepayment of the repayment contract no. 6–05–01–00143 between the
			 United States and the Uintah Water Conservancy District dated June 3, 1976, and
			 supplemented and amended on November 1, 1985, and on December 30, 1992,
			 providing for repayment of municipal and industrial water delivery facilities
			 for which repayment is provided pursuant to such contract, under terms and
			 conditions similar to those used in implementing section 210 of the Central
			 Utah Project Completion Act (Public Law 102–575), as amended. The prepayment
			 may be provided in several installments to reflect substantial completion of
			 the delivery facilities being prepaid, shall be adjusted to conform to a final
			 cost allocation, and may not be adjusted on the basis of the type of prepayment
			 financing utilized by the District.
		
